 

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement is entered into as of November 14,
2012, by and between Document Capture Technologies, Inc. and Syscan, Inc.
(jointly and severally the “Borrower” or “Borrowers”) and Bridge Bank, National
Association (“Bank”).

 

1.            DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated September 2,
2009 by and between Borrower and Bank, as may be amended from time to time (the
“Loan and Security Agreement”). Capitalized terms used without definition herein
shall have the meanings assigned to them in the Loan and Security Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Indebtedness" and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Bank shall be referred to as the
“Existing Documents.”

 

2.            DESCRIPTION OF CHANGE IN TERMS.

 

A.Modification(s) to Loan and Security Agreement:

 

1)The following defined terms in Section 1.1 entitled “Definitions” are hereby
amended as follows:

 

“Revolving Maturity Date” means November 15, 2013.

 

Subsection (i) of the defined term “Eligible Accounts” is hereby amended as
follows:



(i)              Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to a Borrower exceed thirty
percent (30%) of all Accounts, to the extend such obligations exceed the
aforementioned percentage, except as approve in writing by Bank.

 

2)Section 2.5(a) entitled “Facility Fee” is hereby amended as follows:

 

(a)Facility Fee. On the date of the Business Financing Modification Agreement
dated November 14, 2012 and annually on each November 15 thereafter, a fee equal
to 0.25% of the Revolving Line.

 

3.            CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

 

4.            PAYMENT OF FEES. Borrower shall pay Bank the Facility Fee in the
amount of $7,500 and a fee in the amount of $75 (“Renewal Due Diligence Fee”),
plus all out-of-pocket expenses.

 

 

 

 

5.            NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as
of this date, it has no defenses against the obligations to pay any amounts
under the Indebtedness. Each of Borrower and Guarantor (each, a “Releasing
Party”) acknowledges that Bank would not enter into this Loan and Security
Modification Agreement without Releasing Party’s assurance that it has no claims
against Bank or any of Bank’s officers, directors, employees or agents. Except
for the obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank, and each of Bank’s and entity’s
officers, directors and employees from any known or unknown claims that
Releasing Party now has against Bank of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the Agreement, and/or
Bank’s actions to exercise any remedy available under the Agreement or
otherwise.

 

6.            CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Loan and Security
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Bank's agreement to modifications to the existing
Indebtedness pursuant to this Loan and Security Modification Agreement in no way
shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Loan and Security Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Bank in writing. No maker, endorser, or
guarantor will be released by virtue of this Loan and Security Modification
Agreement. The terms of this paragraph apply not only to this Loan and Security
Modification Agreement, but also to any subsequent Loan and Security
modification agreements.

 

8.            CONDITIONS. The effectiveness of this Loan and Security
Modification Agreement is conditioned upon payment of the Facility Fee and the
Renewal Due Diligence Fee.

 

9.            COUNTERSIGNATURE. This Loan and Security Modification Agreement
shall become effective only when executed by Bank and Borrower.

 

BORROWER:   BANK:       DOCUMENT CAPTURE TECHNOLOGIES, INC.   BRIDGE BANK,
NATIONAL ASSOCIATION       By:     By:             Name:     Name:    

 



    Title:     Title:  

 



 

 

 



BORROWER:        

SYSCAN, INC.

        By:                 Name:                 Title:      

  



 